
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 150916863-5863-01]
        RIN 0648-XE202
        Fisheries of the Exclusive Economic Zone Off Alaska; Bering Sea and Aleutian Islands; 2016 and 2017 Harvest Specifications for Groundfish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes 2016 and 2017 harvest specifications, apportionments, and prohibited species catch allowances for the groundfish fisheries of the Bering Sea and Aleutian Islands (BSAI) management area. This action is necessary to establish harvest limits for groundfish during the 2016 and 2017 fishing years, and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area. The intended effect of this action is to conserve and manage the groundfish resources in the BSAI in accordance with the Magnuson-Stevens Fishery Conservation and Management Act.
        
        
          DATES:
          Comments must be received by January 8, 2016.
        
        
          ADDRESSES:
          You may submit comments on this document, identified by NOAA-NMFS-2015-0118, by any of the following methods:
          • Electronic Submission: Submit all electronic public comments via the Federal e-Rulemaking Portal. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2015-0118, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: Submit written comments to Glenn Merrill, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region NMFS, Attn: Ellen Sebastian. Mail comments to P.O. Box 21668, Juneau, AK 99802-1668.
          
            Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are a part of the public record and will generally be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address), confidential business information, or otherwise sensitive information submitted voluntarily by the sender will be publicly accessible. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous).

          Electronic copies of the Alaska Groundfish Harvest Specifications Final Environmental Impact Statement (Final EIS), Record of Decision (ROD), Supplementary Information Report (SIR), and the Initial Regulatory Flexibility Analysis (IRFA) prepared for this action may be obtained from http://www.regulations.gov or from the Alaska Region Web site at http://alaskafisheries.noaa.gov. The final 2014 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the BSAI, dated November 2014, is available from the North Pacific Fishery Management Council (Council) at 605 West 4th Avenue, Suite 306, Anchorage, AK 99501-2252, phone 907-271-2809, or from the Council's Web site at http://www.npfmc.org/. The draft 2015 SAFE report for the BSAI is available from the same source.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Steve Whitney, 907-586-7228.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Federal regulations at 50 CFR part 679 implement the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (FMP) and govern the groundfish fisheries in the BSAI. The Council prepared the FMP and NMFS approved it under the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act). General regulations governing U.S. fisheries also appear at 50 CFR part 600.

        The FMP and its implementing regulations require NMFS, after consultation with the Council, to specify annually the total allowable catch (TAC) for each target species category. The sum TAC for all groundfish species must be within the optimum yield (OY) range of 1.4 million to 2.0 million metric tons (mt) (see § 679.20(a)(1)(i)). Section 679.20(c)(1) further requires NMFS to publish proposed harvest specifications in the Federal Register and solicit public comments on proposed annual TACs and apportionments thereof, prohibited species catch (PSC) allowances, prohibited species quota (PSQ) reserves established by § 679.21, seasonal allowances of pollock, Pacific cod, and Atka mackerel TAC, American Fisheries Act allocations, Amendment 80 allocations, and Community Development Quota (CDQ) reserve amounts established by § 679.20(b)(1)(ii). The proposed harvest specifications set forth in Tables 1 through 17 of this action satisfy these requirements.

        Under § 679.20(c)(3), NMFS will publish the final harvest specifications for 2016 and 2017 after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2015 meeting, (3) considering information presented in the SIR that assesses the need to prepare a Supplemental EIS (see ADDRESSES) and (4) considering information presented in the final 2015 SAFE reports prepared for the 2016 and 2017 groundfish fisheries.
        Other Actions Affecting the 2016 and 2017 Harvest Specifications
        On November 30, 2015, the Alaska Board of Fisheries (BOF), a regulatory body for the State of Alaska Department of Fish and Game (State), established a guideline harvest level (GHL) in State waters between 164 and 167 degrees west longitude in the Bering Sea subarea (BS) equal to 6.4 percent of the Pacific cod acceptable biological catch (ABC) for the BS. The action by the State will require a downward adjustment of the proposed 2016 and 2017 Bering Sea subarea Pacific cod TAC because the combined TAC and GHL is greater than the proposed ABC of 255,000 mt.
        The BOF for the State established a GHL in State waters in the Aleutian Islands subarea (AI) equal to 27 percent of the Pacific cod ABC for the AI. The action by the State does not require a downward adjustment of the proposed Aleutian Islands subarea Pacific cod TAC because the combined TAC and GHL (14,174 mt) is less than the proposed ABC of 17,600 mt.
        Accordingly, the Council will need to consider these GHLs when recommending the final 2016 and 2017 BSAI TACs. The Council is expected to set the final Bering Sea subarea and Aleutian Islands subarea Pacific cod TACs less than the ABCs by amounts that account for these 2016 and 2017 GHLs.
        In addition, the Council's BSAI Groundfish Plan Team (Plan Team) is reviewing the stock structure of BSAI groundfish and may recommend allocating current overfishing levels (OFLs) or ABCs by subareas or reporting areas.
        At its June 2015 meeting, the Council recommended reductions to the BSAI halibut PSC limits by 21 percent through Amendment 111 to the FMP. A notice of availability associated with those recommendations was published on October 29, 2015 (80 FR 66486). The specific reductions are 25 percent for Amendment 80 cooperatives, 15 percent for BSAI trawl limited access fisheries, 20 percent for CDQ fisheries, and 15 percent for non-trawl fisheries. These reductions are expected to be implemented in 2016, pending Secretarial approval of Amendment 111. On implementation of the reductions, the 2016 and 2017 halibut PSC limits proposed by this action would be reduced.
        Proposed ABC and TAC Harvest Specifications

        At the October 2015 Council meeting, the Scientific and Statistical Committee (SSC), Advisory Panel (AP), and Council reviewed the most recent biological and harvest information on the condition of the BSAI groundfish stocks. The Plan Team compiled and presented this information, which was initially compiled by the Plan Team and presented in the final 2014 SAFE report for the BSAI groundfish fisheries, dated November 2014 (see ADDRESSES). The amounts proposed for the 2016 and 2017 harvest specifications are based on the 2014 SAFE report, and are subject to change in the final harvest specifications to be published by NMFS following the Council's December 2015 meeting. In November 2015, the Plan Team updated the 2014 SAFE report to include new information collected during 2015, such as NMFS stock surveys, revised stock assessments, and catch data. At its December 2015 meeting, the Council will consider information contained in the final 2015 SAFE report, recommendations from the November 2015 Plan Team meeting, public testimony from the December 2015 SSC and AP meetings, and relevant written comments in making its recommendations for the final 2016 and 2017 harvest specifications.
        In previous years, the OFLs and ABCs that have had the most significant changes (relative to the amount of assessed tonnage of fish) from the proposed to the final harvest specifications have been for OFLs and ABCs that are based on the most recent NMFS stock surveys, which provide updated estimates of stock biomass and spatial distribution, and changes to the models used in the stock assessments. These changes were recommended by the Plan Team in November 2015 and are included in the final 2015 SAFE report. The final 2015 SAFE report includes the most recent information, such as 2015 catch data. The final harvest specification amounts for these stocks are not expected to vary greatly from the proposed harvest specification amounts published here.
        If the final 2015 SAFE report indicates that the stock biomass trend is increasing for a species, then the final 2016 and 2017 harvest specifications may reflect an increase from the proposed harvest specifications. Conversely, if the final 2015 SAFE report indicates that the stock biomass trend is decreasing for a species, then the final 2016 and 2017 harvest specifications may reflect a decrease from the proposed harvest specifications. In addition to changes driven by biomass trends, there may be changes in TACs due to the sum of ABCs exceeding 2 million mt. Since the FMP requires TACs to be set to an OY between 1.4 and 2 million mt, the Council may be required to recommend TACs that are lower than the ABCs recommended by the Plan Team, if setting TACs equal to ABCs would cause TACs to exceed an OY of 2 million mt. Generally, ABCs greatly exceed 2 million mt in years with a large pollock biomass. NMFS anticipates that, both for 2016 and 2017, the sum of the ABCs will exceed 2 million mt. NMFS expects that the final total TAC for the BSAI for both 2016 and 2017 will equal 2 million mt.
        The proposed ABCs and TACs are based on the best available biological and socioeconomic data, including projected biomass trends, information on assumed distribution of stock biomass, and revised methods used to calculate stock biomass. In general, the development of ABCs and OFLs involves statistical modeling of fish populations. The FMP specifies a series of six tiers to define OFLs and ABCs based on the level of reliable information available to fishery scientists. Tier 1 represents the highest level of information quality available while Tier 6 represents the lowest.

        In October 2015, the SSC adopted the proposed 2016 and 2017 OFLs and ABCs recommended by the Plan Team for all groundfish species. The Council adopted the SSC's OFL and ABC recommendations. These amounts are unchanged from the final 2016 harvest specifications published in the Federal Register on March 5, 2015 (80 FR 11919). The Council adopted the AP's TAC recommendations. For 2016 and 2017, the Council recommended and NMFS proposes the OFLs, ABCs, and TACs listed in Table 1. The proposed ABCs reflect harvest amounts that are less than the specified OFLs. The sum of the proposed 2016 and 2017 ABCs for all assessed groundfish is 2,731,897 mt, which is the same as the final 2016 ABC total in the final 2015 and 2016 BSAI groundfish harvest specifications (80 FR 11919, March 5, 2015).
        Specification and Apportionment of TAC Amounts

        The Council recommended proposed TACs for 2016 and 2017 that are equal to proposed ABCs for Bering Sea sablefish, AI sablefish, AI “other rockfish” and eastern Aleutian Islands (EAI) Pacific ocean perch. The Council recommended proposed TACs for 2016 and 2017 that are less than the proposed ABCs for Bering Sea pollock, AI pollock, Bogoslof pollock, Bering Sea Pacific cod, AI Pacific cod, yellowfin sole, Bering Sea Greenland turbot, AI Greenland turbot, arrowtooth flounder, rock sole, flathead sole, Alaska plaice, “other flatfish,” Bering Sea Pacific ocean perch, central Aleutian Islands (CAI) Pacific ocean perch, western Aleutian Islands (WAI) Pacific ocean perch, northern rockfish, eastern Bering Sea (EBS)/EAI rougheye rockfish, CAI/WAI rougheye rockfish, shortraker rockfish, Bering Sea “other rockfish,” Bering Sea/EAI, CAI, and WAI Atka mackerel, skates, sculpins, sharks, squids, and octopuses. Section 679.20(a)(5)(iii)(B)(1) requires the AI pollock TAC to be set at 19,000 mt when the AI pollock ABC equals or exceeds 19,000 mt. The Bogoslof pollock TAC is set to accommodate incidental catch amounts. TACs are set so that the sum of the overall TAC does not exceed the BSAI OY.

        The proposed groundfish OFLs, ABCs, and TACs are subject to change pending the completion of the final 2015 SAFE report and the Council's recommendations for final 2016 and 2017 harvest specifications during its December 2015 meeting. These proposed amounts are consistent with the biological condition of groundfish stocks as described in the 2014 SAFE report, and have been adjusted for other biological and socioeconomic considerations. Pursuant to Section 3.2.3.4.1 of the FMP, the Council could recommend adjusting the TACs if “warranted on the basis of bycatch considerations, management uncertainty; or socioeconomic considerations, or if required in order to cause the sum of the TACs to fall within the OY range.” Table 1 lists the proposed 2016 and 2017 OFL, ABC, TAC, initial TAC (ITAC), and CDQ amounts for groundfish for the BSAI. The proposed apportionment of TAC amounts among fisheries and seasons is discussed below.
        
        
          Table 1— Proposed 2016 and 2017 Overfishing Level (OFL), Acceptable Biological Catch (ABC), Total Allowable Catch (TAC), Initial TAC (ITAC), and CDQ Reserve Allocation of Groundfish in the BSAI 1
          
          [Amounts are in metric tons]
          
            Species
            Area
            Proposed 2016 and 2017
            OFL
            ABC
            TAC
            ITAC 2
            
            CDQ 3 4 5
            
          
          
            Pollock
            BS
            3,490,000
            1,554,000
            1,310,000
            1,179,000
            131,000
          
          
             
            AI
            38,699
            31,900
            19,000
            17,100
            1,900
          
          
             
            Bogoslof
            21,200
            15,900
            100
            100
            0
          
          
            Pacific cod
            BS
            389,000
            255,000
            240,000
            214,320
            25,680
          
          
             
            AI
            23,400
            17,600
            9,422
            8,414
            1,008
          
          
            Sablefish
            BS
            1,431
            1,211
            1,211
            515
            167
          
          
             
            AI
            1,934
            1,637
            1,637
            348
            276
          
          
            Yellowfin sole
            BSAI
            262,900
            245,500
            149,000
            133,057
            15,943
          
          
            Greenland turbot
            BSAI
            6,453
            5,248
            2,648
            2,251
            0
          
          
             
            BS
            n/a
            4,050
            2,448
            2,081
            262
          
          
             
            AI
            n/a
            1,198
            200
            170
            0
          
          
            Arrowtooth flounder
            BSAI
            91,663
            78,661
            22,000
            18,700
            2,354
          
          
            Kamchatka flounder
            BSAI
            11,000
            9,500
            6,500
            5,525
            0
          
          
            Rock sole 6
            
            BSAI
            170,100
            164,800
            69,250
            61,840
            7,410
          
          
            Flathead sole 7
            
            BSAI
            76,504
            63,711
            24,250
            21,655
            2,595
          
          
            Alaska plaice
            BSAI
            51,600
            42,900
            18,500
            15,725
            0
          
          
            Other flatfish 8
            
            BSAI
            17,700
            13,250
            3,620
            3,077
            0
          
          
            Pacific ocean perch
            BSAI
            40,809
            33,550
            31,991
            28,223
            2,565
          
          
             
            BS
            n/a
            8,411
            8,021
            6,818
            0
          
          
             
            EAI
            n/a
            7,970
            7,970
            7,117
            853
          
          
             
            CAI
            n/a
            7,406
            7,000
            6,251
            749
          
          
             
            WAI
            n/a
            9,763
            9,000
            8,037
            963
          
          
            Northern rockfish
            BSAI
            15,100
            12,295
            3,250
            2,763
            0
          
          
            Rougheye rockfish 9
            
            BSAI 
            688
            555
            349
            297
            0
          
          
             
            EBS/EAI
            n/a
            178
            149
            127
            0
          
          
             
            CAI/WAI
            n/a
            377
            200
            170
            0
          
          
            Shortraker rockfish
            BSAI
            690
            518
            250
            213
            0
          
          
            Other rockfish 10
            
            BSAI
            1,667
            1,250
            880
            748
            0
          
          
             
            BS
            n/a
            695
            325
            276
            0
          
          
             
            AI
            n/a
            555
            555
            472
            0
          
          
            Atka mackerel
            BSAI
            115,908
            98,137
            54,817
            48,952
            5,865
          
          
             
            EAI/BS
            n/a
            35,637
            27,317
            24,394
            2,923
          
          
             
            CAI
            n/a
            30,652
            17,000
            15,181
            1,819
          
          
             
            WAI
            n/a
            31,848
            10,500
            9,377
            1,124
          
          
            Skates
            BSAI
            47,035
            39,468
            25,700
            21,845
            0
          
          
            Sculpins
            BSAI
            52,365
            39,725
            4,700
            3,995
            0
          
          
            Sharks
            BSAI
            1,363
            1,022
            125
            106
            0
          
          
            Squids
            BSAI
            2,624
            1,970
            400
            340
            0
          
          
            Octopuses
            BSAI
            3,452
            2,589
            400
            340
            0
          
          
            TOTAL
            
            4,935,285
            2,731,897
            2,000,000
            1,789,447
            197,025
          
          
            1 These amounts apply to the entire BSAI management area unless otherwise specified. With the exception of pollock, and for the purpose of these harvest specifications, the (BS) includes the Bogoslof District.
          
            2 Except for pollock, the portion of the sablefish TAC allocated to hook-and-line and pot gear, and the Amendment 80 species (Atka mackerel, Aleutian Islands Pacific ocean perch, yellowfin sole, rock sole, flathead sole, and Pacific cod), 15 percent of each TAC is put into a reserve. The ITAC for these species is the remainder of the TAC after the subtraction of these reserves.
          
            3 Under § 679.20(a)(5)(i)(A)(1), the annual Bering Sea subarea pollock TAC, after subtracting first for the CDQ directed fishing allowance (10 percent) and second for the incidental catch allowance (4.0 percent), is further allocated by sector for a directed pollock fishery as follows: inshore—50 percent; catcher/processor—40 percent; and motherships—10 percent. Under § 679.20(a)(5)(iii)(B)(2)(i) and (ii), the annual Aleutian Islands subarea pollock TAC, after subtracting first for the CDQ directed fishing allowance (10 percent) and second for the incidental catch allowance (2,400 mt), is allocated to the Aleut Corporation for a directed pollock fishery.
          
            4 The Bering Sea subarea and Aleutian Islands subarea Pacific cod TACs are set to account for the State of Alaska guideline harvest level in state waters of the Aleutian Islands subarea.
          
            5 For the Amendment 80 species (Atka mackerel, Aleutian Islands Pacific ocean perch, yellowfin sole, rock sole, flathead sole, and Pacific cod), 10.7 percent of the TAC is reserved for use by CDQ participants (see §§ 679.20(b)(1)(ii)(C) and 679.31). Twenty percent of the sablefish TAC is allocated to hook-and-line gear or pot gear, and 7.5 percent of the sablefish TAC is allocated to trawl gear. The 2016 hook-and-line and pot gear portion of the sablefish ITAC and CDQ reserve will not be specified until the final 2016 and 2017 harvest specifications. 10.7 percent of the TACs for Bering Sea Greenland turbot and arrowtooth flounder are reserved for use by CDQ participants (see § 679.20(b)(1)(ii)(B) and (D)). Aleutian Islands Greenland turbot, “other flatfish,” Alaska plaice, Bering Sea Pacific ocean perch, Kamchatka flounder, northern rockfish, shortraker rockfish, rougheye rockfish, “other rockfish,” squids, octopuses, skates, sculpins, and sharks are not allocated to the CDQ program.
          
            6 “Rock sole” includes Lepidopsetta polyxystra (Northern rock sole) and Lepidopsetta bilineata (Southern rock sole).
          
            7 “Flathead sole” includes Hippoglossoides elassodon (flathead sole) and Hippoglossoides robustus (Bering flounder).
          
            8 “Other flatfish” includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, arrowtooth flounder, Kamchatka flounder, and Alaska plaice.
          
            9 “Rougheye rockfish” includes Sebastes aleutianus (rougheye) and Sebastes melanostictus (blackspotted).
          
            10 “Other rockfish” includes all Sebastes and Sebastolobus species except for Pacific ocean perch, northern, shortraker, and rougheye rockfish.
        
        
        Groundfish Reserves and the Incidental Catch Allowance (ICA) for Pollock, Atka Mackerel, Flathead Sole, Rock Sole, Yellowfin Sole, and AI Pacific Ocean Perch
        Section 679.20(b)(1)(i) requires NMFS to reserve 15 percent of the TAC for each target species category, except for pollock, hook-and-line or pot gear allocation of sablefish, and Amendment 80 species, in a non-specified reserve. Section 679.20(b)(1)(ii)(B) requires NMFS to allocate 20 percent of the hook-and-line or pot gear allocation of sablefish to the fixed gear sablefish CDQ reserve. Section 679.20(b)(1)(ii)(D) requires NMFS to allocate 7.5 percent of the trawl gear allocation of sablefish and 10.7 percent of Bering Sea Greenland turbot and arrowtooth flounder to the respective CDQ reserves. Section 679.20(b)(1)(ii)(C) requires NMFS to allocate 10.7 percent of the TACs for Atka mackerel, AI Pacific ocean perch, yellowfin sole, rock sole, flathead sole, and Pacific cod to the CDQ reserves. Sections 679.20(a)(5)(i)(A) and 679.31(a) also require allocation of 10 percent of the BSAI pollock TACs to the pollock CDQ directed fishing allowance (DFA). The entire Bogoslof District pollock TAC is allocated as an ICA (see § 679.20(a)(5)(ii)). With the exception of the hook-and-line and pot gear sablefish CDQ reserve, the regulations do not further apportion the CDQ reserves by gear.
        Pursuant to § 679.20(a)(5)(i)(A)(1), NMFS proposes a pollock ICA of 4.0 percent or 47,160 mt of the Bering Sea subarea pollock TAC after subtracting the 10 percent CDQ reserve. This allowance is based on NMFS' examination of the pollock incidentally retained and discarded catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 2000 through 2015. During this 16-year period, the pollock incidental catch ranged from a low of 2.4 percent in 2006 to a high of 4.8 percent in 2014, with a 16-year average of 3.2 percent. Pursuant to § 679.20(a)(5)(iii)(B)(2)(i) and (ii), NMFS proposes a pollock ICA of 2,400 mt of the AI subarea TAC after subtracting the 10 percent CDQ DFA. This allowance is based on NMFS' examination of the pollock incidental catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 2003 through 2014. During this 12-year period, the incidental catch of pollock ranged from a low of 5 percent in 2006 to a high of 17 percent in 2013, with a 12-year average of 8 percent.
        Pursuant to § 679.20(a)(8) and (10), NMFS proposes ICAs of 5,000 mt of flathead sole, 6,000 mt of rock sole, 3,500 mt of yellowfin sole, 10 mt of Western Aleutian District Pacific ocean perch, 75 mt of Central Aleutian District Pacific ocean perch, 200 mt of Eastern Aleutian District Pacific ocean perch, 40 mt of Western Aleutian District Atka mackerel, 75 mt of Central Aleutian District Atka mackerel, and 1,000 mt of Eastern Aleutian District and Bering Sea subarea Atka mackerel after subtracting the 10.7 percent CDQ reserve. These ICAs are based on NMFS' examination of the average incidental retained and discarded catch in other target fisheries from 2003 through 2014.
        The regulations do not designate the remainder of the non-specified reserve by species or species group. Any amount of the reserve may be apportioned to a target species that contributed to the non-specified reserve, provided that such apportionments do not result in overfishing (see § 679.20(b)(1)(i)).
        Allocations of Pollock TAC Under the American Fisheries Act (AFA)

        Section 679.20(a)(5)(i)(A) requires that Bering Sea pollock TAC be apportioned after subtracting 10 percent for the CDQ program and 4.0 percent for the ICA as a DFA as follows: 50 percent to the inshore sector, 40 percent to the catcher/processor sector, and 10 percent to the mothership sector. In the Bering Sea subarea, 40 percent of the DFA is allocated to the A season (January 20 to June 10) and 60 percent of the DFA is allocated to the B season (June 10 to November 1) (§ 679.20(a)(5)(i)(B)). The AI directed pollock fishery allocation to the Aleut Corporation is the amount of pollock remaining in the AI subarea after subtracting 1,900 mt for the CDQ DFA (10 percent), and 2,400 mt for the ICA (§ 679.20(a)(5)(iii)(B)(2)(ii)). In the AI subarea, the A season pollock TAC may equal up to 40 percent of the ABC, and the remainder of the pollock TAC is allocated to the B season. Table 2 lists these proposed 2016 and 2017 amounts.
        Section 679.20(a)(5)(iii)(B)(6) sets harvest limits for pollock in the A season (January 20 to June 10) in Areas 543, 542, and 541. In Area 543, the A season pollock harvest limit is no more than 5 percent of the Aleutian Islands pollock ABC. In Area 542, the A season pollock harvest limit is no more than 15 percent of the Aleutian Islands ABC. In Area 541, the A season pollock harvest limit is no more than 30 percent of the Aleutian Islands ABC.
        Section 679.20(a)(5)(i)(A)(4) also includes several specific requirements regarding Bering Sea subarea pollock allocations. First, it requires that 8.5 percent of the pollock allocated to the catcher/processor sector be available for harvest by AFA catcher vessels with catcher/processor sector endorsements, unless the Regional Administrator receives a cooperative contract that allows the distribution of harvest among AFA catcher/processors and AFA catcher vessels in a manner agreed to by all members. Second, AFA catcher/processors not listed in the AFA are limited to harvesting not more than 0.5 percent of the pollock allocated to the catcher/processor sector. Table 2 lists the proposed 2016 and 2017 allocations of pollock TAC. Tables 14 through 17 list the AFA catcher/processor and catcher vessel harvesting sideboard limits. The Bering Sea subarea inshore pollock cooperative and open access sector allocations are based on the submission of AFA inshore cooperative applications due to NMFS on December 1 of each calendar year. Because AFA inshore cooperative applications for 2016 have not been submitted to NMFS, and NMFS therefore cannot calculate 2016 allocations, NMFS has not included inshore cooperative text and tables in these proposed harvest specifications. NMFS will post 2016 AFA inshore cooperative allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2016, based on the harvest specifications effective on that date.

        Table 2 also lists proposed seasonal apportionments of pollock and harvest limits within the Steller Sea Lion Conservation Area (SCA). The harvest of pollock within the SCA, as defined at § 679.22(a)(7)(vii), is limited to no more than 28 percent of the DFA before noon, April 1, as provided in § 679.20(a)(5)(i)(C). The A season pollock SCA harvest limit will be apportioned to each sector in proportion to each sector's allocated percentage of the DFA. Table 2 lists these proposed 2016 and 2017 amounts by sector.
        
        
          Table 2—Proposed 2016 and 2017 Allocations of Pollock TACS to the Directed Pollock Fisheries and to the CDQ Directed Fishing Allowances (DFA) 1
          
          [Amounts are in metric tons]
          
            Area and sector
            2016 and 2017 Allocations
            
            A season 1
            
            A season DFA
            SCA harvest limit 2
            
            B season 1
            
            B season DFA
          
          
            Bering Sea subarea TAC
            1,310,000
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            131,000
            52,400
            36,680
            78,600
          
          
            ICA 1
            
            47,160
            n/a
            n/a
            n/a
          
          
            AFA Inshore
            565,920
            226,368
            158,458
            339,552
          
          
            AFA Catcher/Processors 3
            
            452,736
            181,094
            126,766
            271,642
          
          
            Catch by C/Ps
            414,253
            165,701
            n/a
            248,552
          
          
            Catch by C/Vs 3
            
            38,483
            15,393
            n/a
            23,090
          
          
            Unlisted C/P Limit 4
            
            2,264
            905
            n/a
            1,358
          
          
            AFA Motherships
            113,184
            45,274
            31,692
            67,910
          
          
            Excessive Harvesting Limit 5
            
            198,072
            n/a
            n/a
            n/a
          
          
            Excessive Processing Limit 6
            
            339,552
            n/a
            n/a
            n/a
          
          
            Total Bering Sea DFA (non-CDQ)
            1,131,840
            452,736
            316,915
            679,104
          
          
            Aleutian Islands subarea ABC
            31,900
            n/a
            n/a
            n/a
          
          
            Aleutian Islands subarea TAC
            19,000
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            1,900
            760
            n/a
            1,140
          
          
            ICA
            2,400
            1,200
            n/a
            1,200
          
          
            Aleut Corporation
            14,700
            13,520
            n/a
            1,180
          
          
            Area 541 harvest limit 7
            
            9,570
            n/a
            n/a
            n/a
          
          
            Area 542 harvest limit 7
            
            4,785
            n/a
            n/a
            n/a
          
          
            Area 543 harvest limit 7
            
            1,595
            n/a
            n/a
            n/a
          
          
            Bogoslof District ICA 7
            
            100
            n/a
            n/a
            n/a
          
          

            1 Pursuant to § 679.20(a)(5)(i)(A), the annual Bering Sea subarea pollock TAC, after subtracting the CDQ DFA (10 percent) and the ICA (4.0 percent), is allocated as a DFA as follows: inshore sector 50 percent, catcher/processor sector 40 percent, and mothership sector 10 percent. In the Bering Sea subarea, 40 percent of the DFA is allocated to the A season (January 20-June 10) and 60 percent of the DFA is allocated to the B season (June 10-November 1). Pursuant to § 679.20(a)(5)(iii)(B)(2)(i) and (ii), the annual AI pollock TAC, after subtracting first for the CDQ DFA (10 percent) and second the ICA (2,400 mt), is allocated to the Aleut Corporation for a directed pollock fishery. In the AI subarea, the A season is allocated 40 percent of the ABC, and the B season is allocated the remainder of the directed pollock fishery.
          
            2 In the Bering Sea subarea, no more than 28 percent of each sector's annual DFA may be taken from the SCA before noon, April 1.
          
            3 Pursuant to § 679.20(a)(5)(i)(A)(4), not less than 8.5 percent of the DFA allocated to listed catcher/processors (C/Ps) shall be available for harvest only by eligible catcher vessels (CVs) delivering to listed C/Ps.
          
            4 Pursuant to § 679.20(a)(5)(i)(A)(4)(iii), the AFA unlisted catcher/processors are limited to harvesting not more than 0.5 percent of the catcher/processor sector's allocation of pollock.
          
            5 Pursuant to § 679.20(a)(5)(i)(A)(6), NMFS establishes an excessive harvesting share limit equal to 17.5 percent of the sum of the pollock DFAs not including CDQ.
          
            6 Pursuant to § 679.20(a)(5)(i)(A)(7), NMFS establishes an excessive processing share limit equal to 30.0 percent of the sum of the pollock DFAs not including CDQ.
          
            7 Pursuant to § 679.20(a)(5)(iii)(B)(6), NMFS establishes harvest limits for pollock in the A season in Area 541 no more than 30 percent, in Area 542 no more than 15 percent, and in Area 543 no more than 5 percent of the Aleutian Islands pollock ABC.
        
        Allocation of the Atka Mackerel TACs
        Section 679.20(a)(8) allocates the Atka mackerel TACs to the Amendment 80 and BSAI trawl limited access sectors, after subtracting the CDQ reserves, jig gear allocation, and ICAs for the BSAI trawl limited access sector and non-trawl gear sectors (Table 3). The percentage of the ITAC for Atka mackerel allocated to the Amendment 80 and BSAI trawl limited access sectors is listed in Table 33 to part 679 and in § 679.91. Pursuant to § 679.20(a)(8)(i), up to 2 percent of the Eastern Aleutian District and Bering Sea subarea Atka mackerel ITAC may be allocated to jig gear. The percent of this allocation is recommended annually by the Council based on several criteria, including the anticipated harvest capacity of the jig gear fleet. The Council recommended and NMFS proposes a 0.5 percent allocation of the Atka mackerel ITAC in the Eastern Aleutian District and Bering Sea subarea to jig gear in 2016 and 2017. This percentage is applied to the TAC after subtracting the CDQ reserve and the ICA.
        Section 679.20(a)(8)(ii)(A) apportions the Atka mackerel TAC into two equal seasonal allowances. Section 679.23(e)(3) sets the first seasonal allowance for directed fishing with trawl gear from January 20 through June 10 (A season), and the second seasonal allowance from June 10 through December 31 (B season). Section 679.23(e)(4)(iii) applies Atka mackerel seasons to CDQ Atka mackerel fishing. The ICA and jig gear allocations are not apportioned by season.
        Sections 679.20(a)(8)(ii)(C)(1)(i) and (ii) limit Atka mackerel catch within waters 0 nm to 20 nm of Steller sea lion sites listed in Table 6 to this part and located west of 178° W longitude to no more than 60 percent of the annual TACs in Areas 542 and 543; and equally divides the annual TAC between the A and B seasons as defined at § 679.23(e)(3). Section 679.20(a)(8)(ii)(C)(2) requires the annual TAC in Area 543 will be no more than 65 percent of the ABC in Area 543. Section 679.20(a)(8)(ii)(D) requires that any unharvested Atka mackerel A season allowance that is added to the B season be prohibited from being harvested within waters 0 nm to 20 nm of Steller sea lion sites listed in Table 6 to this part and located in Areas 541, 542, and 543.

        Two Amendment 80 cooperatives have formed for the 2016 fishing year. Because all Amendment 80 vessels are part of a cooperative, no allocation to the Amendment 80 limited access sector is required. NMFS will post 2016 Amendment 80 cooperative allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2016, based on the harvest specifications effective on that date.
        

        Table 3 lists these 2016 and 2017 Atka mackerel season allowances, area allowances, and the sector allocations. The 2017 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016. NMFS will post 2017 Amendment 80 cooperatives and Amendment 80 limited access allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2017, based on the harvest specifications effective on that date.
        
          Table 3-Proposed 2016 and 2017 Seasonal and Spatial Allowances, Gear Shares, CDQ Reserve, Incidental Catch Allowance, and Amendment 80 Allocations of the BSAI ATKA Mackerel TAC
          [Amounts are in metric tons]
          
            Sector 1
            
            Season 2 3 4
            
            Allocation by area
            Eastern Aleutian District/Bering Sea
            Central Aleutian District
            Western Aleutian District
          
          
            TAC
            n/a
            27,317
            17,000
            10,500
          
          
            CDQ reserve
            Total
            2,923
            1,819
            1,124
          
          
             
            A
            1,461
            910
            562
          
          
             
            Critical habitat 5
            
            n/a
            91
            n/a
          
          
             
            B
            1,461
            910
            562
          
          
             
            Critical habitat 5
            
            n/a
            91
            n/a
          
          
            ICA
            Total
            1,000
            75
            40
          
          
            Jig 6
            
            Total
            117
            0
            0
          
          
            BSAI trawl limited access
            Total
            2,328
            1,511
            0
          
          
             
            A
            1,164
            755
            0
          
          
             
            B
            1,164
            755
            0
          
          
            Amendment 80 7
            
            Total
            20,949
            13,595
            9,337
          
          
            Alaska Groundfish Cooperative for 2016
            Total
            11,766
            8,114
            5,742
          
          
             
            A
            5,883
            4,057
            2,871
          
          
             
            Critical habitat 5
            
            n/a
            406
            n/a
          
          
             
            B
            5,883
            4,057
            2,871
          
          
             
            Critical habitat 5
            
            n/a
            406
            n/a
          
          
            Alaska Seafood Cooperative for 2016
            Total
            9,183
            5,481
            3,595
          
          
             
            A
            4,592
            2,741
            1,798
          
          
             
            Critical habitat 5
            
            n/a
            274
            n/a
          
          
             
            B
            4,592
            2,741
            1,798
          
          
             
            Critical habitat 5
            
            n/a
            274
            n/a
          
          
            1 Section 679.20(a)(8)(ii) allocates the Atka mackerel TACs, after subtracting the CDQ reserves, ICAs, and the jig gear allocation, to the Amendment 80 and BSAI trawl limited access sectors. The allocation of the ITAC for Atka mackerel to the Amendment 80 and BSAI trawl limited access sectors is established in Table 33 to part 679 and § 679.91. The CDQ reserve is 10.7 percent of the TAC for use by CDQ participants (see §§ 679.20(b)(1)(ii)(C) and 679.31).
          
            2 Sections 679.20(a)(8)(ii)(A) and 679.22(a) establish temporal and spatial limitations for the Atka mackerel fishery.
          
            3 The seasonal allowances of Atka mackerel are 50 percent in the A season and 50 percent in the B season.
          
            4 Section 679.23(e)(3) authorizes directed fishing for Atka mackerel with trawl gear during the A season from January 20 to June 10, and the B season from June 10 to December 31.
          
            5 Section 679.20(a)(8)(ii)(C)(1)(i) limits no more than 60 percent of the annual TACs in Areas 542 and 543 to be caught inside of critical habitat; paragraph (a)(ii)(C)(1)(ii) equally divides the annual TACs between the A and B seasons as defined at § 679.23(e)(3); and paragraph (a)(8)(ii)(C)(2) requires the TAC in Area 543 shall be no more than 65 percent of ABC.
          
            6 Section 679.20(a)(8)(i) requires that up to 2 percent of the Eastern Aleutian District and Bering Sea subarea TAC be allocated to jig gear after subtraction of the CDQ reserve and ICA. The amount of this allocation is 0.5 percent. The jig gear allocation is not apportioned by season.
          
            7 The 2017 allocations for Amendment 80 Atka mackerel between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016.
        
        Allocation of the Pacific Cod TAC
        The Council recommended and NMFS proposes separate BS and AI subarea OFLs, ABCs, and TACs for Pacific cod. Section 679.20(b)(1)(ii)(C) allocates 10.7 percent of the BS TAC and the AI TAC to the CDQ program. After CDQ allocations have been deducted from the respective BS and AI Pacific cod TACs, the remaining BS and AI Pacific cod TACs are combined for calculating further BSAI Pacific cod sector allocations. However, if the non-CDQ Pacific cod TAC is or will be reached in either the BS or AI subareas, NMFS will prohibit non-CDQ directed fishing for Pacific cod in that subarea, as provided in § 679.20(d)(1)(iii).
        Sections 679.20(a)(7)(i) and (ii) allocate the Pacific cod TAC in the combined BSAI TAC, after subtracting 10.7 percent for the CDQ program, as follows: 1.4 percent to vessels using jig gear, 2.0 percent to hook-and-line and pot catcher vessels less than 60 ft (18.3 m) length overall (LOA), 0.2 percent to hook-and-line catcher vessels greater than or equal to 60 ft (18.3 m) LOA, 48.7 percent to hook-and-line catcher/processors, 8.4 percent to pot catcher vessels greater than or equal to 60 ft (18.3 m) LOA, 1.5 percent to pot catcher/processors, 2.3 percent to AFA trawl catcher/processors, 13.4 percent to non-AFA trawl catcher/processors, and 22.1 percent to trawl catcher vessels. The BSAI ICA for the hook-and-line and pot sectors will be deducted from the aggregate portion of BSAI Pacific cod TAC allocated to the hook-and-line and pot sectors. For 2016 and 2017, the Regional Administrator proposes a BSAI ICA of 500 mt, based on anticipated incidental catch by these sectors in other fisheries.

        The BSAI ITAC allocation of Pacific cod to the Amendment 80 sector is established in Table 33 to part 679 and § 679.91. Two Amendment 80 cooperatives have formed for the 2016 fishing year. Because all Amendment 80 vessels are part of a cooperative, no allocation to the Amendment 80 limited access sector is required. NMFS will post 2016 Amendment 80 cooperative allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2016, based on the harvest specifications effective on that date.

        The 2017 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016. NMFS will post 2017 Amendment 80 cooperatives and Amendment 80 limited access allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2017, based on the harvest specifications effective on that date.
        The Pacific cod ITAC is apportioned into seasonal allowances to disperse the Pacific cod fisheries over the fishing year (see §§ 679.20(a)(7) and 679.23(e)(5)). In accordance with § 679.20(a)(7)(iv)(B) and (C), any unused portion of a seasonal Pacific cod allowance will become available at the beginning of the next seasonal allowance.
        Section 679.20(a)(7)(vii) requires the Regional Administrator to establish an Area 543 Pacific cod harvest limit based on Pacific cod abundance in Area 543. Based on the 2014 stock assessment, the Regional Administrator determined the Area 543 Pacific cod harvest limit to be 26.3 percent of the AI Pacific cod TAC for 2016 and 2017. NMFS first subtracted the State GHL Pacific cod amount from the AI Pacific cod ABC and then multiplied the remaining ABC for AI Pacific cod by the percentage of Pacific cod estimated in Area 543. Based on these calculations, the Area 543 harvest limit is 2,478 mt.
        The CDQ and non-CDQ season allowances by gear based on the proposed 2016 and 2017 Pacific cod TACs are listed in Table 4 based on the sector allocation percentages of Pacific cod set forth at § 679.20(a)(7)(i)(B) and (a)(7)(iv)(A); and the seasonal allowances of Pacific cod set forth at § 679.23(e)(5).
        
          Table 4—Proposed 2016 and 2017 Gear Shares and Seasonal Allowances of the BSAI 1 Pacific COD TAC
          [Amounts are in metric tons]
          
            Sector
            Percent
            2016 and 2017 share of gear sector total
            2016 and 2017 share of sector total
            2016 and 2017 seasonal apportionment
            Season
            Amount
          
          
            Total Bering Sea TAC
            n/a
            240,000
            n/a
            n/a
            n/a
          
          
            Bering Sea CDQ
            n/a
            25,680
            n/a
            See § 679.20(a)(7)(i)(B)
            n/a
          
          
            Bering Sea non-CDQ TAC
            n/a
            214,320
            n/a
            n/a
            n/a
          
          
            Total Aleutian Islands TAC
            n/a
            9,422
            n/a
            n/a
            n/a
          
          
            Aleutian Islands CDQ
            n/a
            1,008
            n/a
            See § 679.20(a)(7)(i)(B)
            n/a
          
          
            Aleutian Islands non-CDQ TAC
            n/a
            8,414
            n/a
            n/a
            n/a
          
          
            Western Aleutians Islands Limit
            n/a
            2,478
            n/a
            n/a
            n/a
          
          
            Total BSAI non-CDQ TAC 1
            
            100
            222,734
            n/a
            n/a
            n/a
          
          
            Total hook-and-line/pot gear
            60.8
            135,422
            n/a
            n/a
            n/a
          
          
            Hook-and-line/pot ICA 2
            
            n/a
            n/a
            500
            n/a
            n/a
          
          
            Hook-and-line/pot sub-total
            n/a
            134,922
            n/a
            n/a
            n/a
          
          
            Hook-and-line catcher/processors
            48.7
            n/a
            08,071
            Jan 1-Jun 10Jun 10-Dec 31
            
            55,11652,955
            
          
          
            Hook-and-line catcher vessels ≥60 ft LOA
            0.2
            n/a
            444
            Jan 1-Jun 10Jun 10-Dec 31
            
            226217
            
          
          
            Pot catcher/processors
            1.5
            n/a
            3,329
            Jan 1-Jun 10Sept 1-Dec 31
            
            1,6981,631
            
          
          
            Pot catcher vessels >60 ft LOA
            8.4
            n/a
            18,641
            Jan 1-Jun 10Sept 1-Dec 31
            
            9,5079,134
            
          
          
            Catcher vessels <60 ft LOA using hook-and-line or pot gear
            2
            n/a
            4,438
            n/a
            n/a
          
          
            Trawl catcher vessels
            22.1
            49,224
            n/a
            Jan 20-Apr 1
            36,426
          
          
             
            
            
            
            Apr 1-Jun 10
            5,415
          
          
             
            
            
            
            Jun 10-Nov 1
            7,384
          
          
            AFA trawl catcher/processors
            2.3
            5,123
            n/a
            Jan 20-Apr 1
            3,842
          
          
             
            
            
            
            Apr 1-Jun 10
            1,281
          
          
             
            
            
            
            Jun 10-Nov 1
            0
          
          
            Amendment 80
            13.4
            29,846
            n/a
            Jan 20-Apr 1
            22,385
          
          
             
            
            
            
            Apr 1-Jun 10
            7,462
          
          
             
            
            
            
            Jun 10-Nov 1
            0
          
          
            Alaska Groundfish Cooperative for 2016 3
            
            n/a
            4,711
            n/a
            Jan 20-Apr 1
            3,533
          
          
             
            
            
            
            Apr 1-Jun 10
            1,178
          
          
             
            
            
            
            Jun 10-Nov 1
            0
          
          
            Alaska Seafood Cooperative for 2016 3
            
            n/a
            25,135
            n/a
            Jan 20-Apr 1
            18,851
          
          
             
            
            
            
            Apr 1-Jun 10
            6,284
          
          
             
            
            
            
            Jun 10-Nov 1
            0
          
          
            Jig
            1.4
            3,118
            n/a
            Jan 1-Apr 30
            1,871
          
          
             
            
            
            
            Apr 30-Aug 31
            624
          
          
             
            
            
            
            Aug 31-Dec 31
            624
          
          
            1 The gear shares and seasonal allowances for BSAI Pacific cod TAC are based on the sum of the BS and AI Pacific cod TACs. If the TAC for Pacific cod in either the AI or BS is reached, then directed fishing for Pacific cod in that subarea may be prohibited, even if a BSAI allowance remains.
          
            2 The ICA for the hook-and-line and pot sectors will be deducted from the aggregate portion of Pacific cod TAC allocated to the hook-and-line and pot sectors. The Regional Administrator proposes an ICA of 500 mt for 2016 and 2017 based on anticipated incidental catch in these fisheries.
          
            3 The 2017 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016.
        
        
        Sablefish Gear Allocation

        Sections 679.20(a)(4)(iii) and (iv) require allocation of sablefish TACs for the Bering Sea and AI subareas between trawl gear and hook-and-line or pot gear. Gear allocations of the TACs for the Bering Sea subarea are 50 percent for trawl gear and 50 percent for hook-and-line or pot gear. Gear allocations for the TACs for the AI subarea are 25 percent for trawl gear and 75 percent for hook-and-line or pot gear. Section 679.20(b)(1)(ii)(B) requires NMFS to apportion 20 percent of the hook-and-line and pot gear allocation of sablefish to the CDQ reserve. Additionally, § 679.20(b)(1)(ii)(D)(1) requires that 7.5 percent of the trawl gear allocation of sablefish from the nonspecified reserves, established under § 679.20(b)(1)(i), be assigned to the CDQ reserve. The Council recommended that only trawl sablefish TAC be established biennially. The harvest specifications for the hook-and-line gear and pot gear sablefish Individual Fishing Quota (IFQ) fisheries will be limited to the 2016 fishing year to ensure those fisheries are conducted concurrently with the halibut IFQ fishery. Concurrent sablefish and halibut IFQ fisheries would reduce the potential for discards of halibut and sablefish in those fisheries. The sablefish IFQ fisheries would remain closed at the beginning of each fishing year until the final harvest specifications for the sablefish IFQ fisheries are in effect. Table 5 lists the proposed 2016 and 2017 gear allocations of the sablefish TAC and CDQ reserve amounts.
        
          Table 5—Proposed 2016 and 2017 Gear Shares and CDQ Reserve of BSAI Sablefish TACS
          [Amounts are in metric tons]
          
            Subarea and gear
            Percent of TAC
            2016 share of TAC
            2016 ITAC 1
            
            2016 CDQ reserve
            
            2017 share of TAC
            2017 ITAC
            2017 CDQ reserve
            
          
          
            Bering Sea:
          
          
            Trawl
            50
            606
            515
            45
            606
            515
            45
          
          
            Hook-and-line gear 2
            
            50
            606
            n/a
            121
            n/a
            n/a
            n/a
          
          
            Total
            100
            1,211
            515
            167
            606
            515
            45
          
          
            Aleutian Islands:
          
          
            Trawl
            25
            409
            348
            31
            409
            348
            31
          
          
            Hook-and-line gear 2
            
            75
            1,228
            n/a
            246
            n/a
            n/a
            n/a
          
          
            Total
            100
            1,637
            348
            276
            409
            348
            31
          
          
            1 Except for the sablefish hook-and-line or pot gear allocation, 15 percent of TAC is apportioned to the reserve. The ITAC is the remainder of the TAC after the subtraction of these reserves.
          
            2 For the portion of the sablefish TAC allocated to vessels using hook-and-line or pot gear, 20 percent of the allocated TAC is reserved for use by CDQ participants. Section 679.20(b)(1) does not provide for the establishment of an ITAC for sablefish allocated to hook-and-line or pot gear.
          Note: Seasonal or sector apportionments may not total precisely due to rounding.
        
        Allocation of the Aleutian Islands Pacific Ocean Perch, and BSAI Flathead Sole, Rock Sole, and Yellowfin Sole TACs
        Sections 679.20(a)(10)(i) and (ii) require that NMFS allocate AI Pacific ocean perch, and BSAI flathead sole, rock sole, and yellowfin sole TACs between the Amendment 80 and BSAI trawl limited access sectors, after subtracting 10.7 percent for the CDQ reserve and an ICA for the BSAI trawl limited access sector and vessels using non-trawl gear. The allocation of the ITAC for AI Pacific ocean perch, and BSAI flathead sole, rock sole, and yellowfin sole to the Amendment 80 sector is established in Tables 33 and 34 to part 679 and in § 679.91.

        Two Amendment 80 cooperatives have formed for the 2016 fishing year. Because all Amendment 80 vessels are part of a cooperative, no allocation to the Amendment 80 limited access sector is required. NMFS will post 2016 Amendment 80 cooperative allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2016, based on the harvest specifications effective on that date.

        The 2017 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016. NMFS will post 2017 Amendment 80 cooperatives and Amendment 80 limited access allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2017, based on the harvest specifications effective on that date. Table 6 lists the proposed 2016 and 2017 allocations of the AI Pacific ocean perch, and BSAI flathead sole, rock sole, and yellowfin sole TACs.
        
          Table 6—Proposed 2016 and 2017 Community Development Quota (CDQ) Reserves, Incidental Catch Amounts (ICAS), and Amendment 80 Allocations of the Aleutian Islands Pacific Ocean Perch, and BSAI Flathead Sole, Rock Sole, and Yellowfin Sole Tacs
          [Amounts are in metric tons]
          
            Sector
            2016 and 2017 allocations
            Pacific ocean perch
            Eastern Aleutian 
              District
            
            Central Aleutian 
              District
            
            Western Aleutian 
              District
            
            Flathead sole
            BSAI
            Rock sole
            BSAI
            Yellowfin sole
            BSAI
          
          
            TAC
            7,970
            7,000
            9,000
            24,250
            69,250
            149,000
          
          
            CDQ
            853
            749
            963
            2,595
            7,410
            15,943
          
          
            ICA
            200
            75
            10
            5,000
            6,000
            3,500
          
          
            BSAI trawl limited access
            692
            618
            161
            0
            0
            16,765
          
          
            Amendment 80
            6,225
            5,558
            7,866
            16,655
            55,840
            112,792
          
          
            
            Alaska Groundfish Cooperative for 2016 1
            
            3,301
            2,947
            4,171
            1,708
            13,813
            44,812
          
          
            Alaska Seafood Cooperative for 2016 1
            
            2,924
            2,611
            3,695
            14,947
            42,027
            67,980
          
          
            1 The 2017 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016.
        
        Section 679.2 defines the ABC surplus for flathead sole, rock sole, and yellowfin sole as the difference between the annual ABC and TAC for each species. Section 679.20(b)(1)(iii) establishes ABC reserves for flathead sole, rock sole, and yellowfin sole. The ABC surpluses and the ABC reserves are necessary to mitigate the operational variability, environmental conditions, and economic factors that may constrain the CDQ groups and the Amendment 80 cooperatives from achieving, on a continuing basis, the optimum yield in the BSAI groundfish fisheries. NMFS, after consultation with the Council, may set the ABC reserve at or below the ABC surplus for each species thus maintaining the TAC below ABC limits. An amount equal to 10.7 percent of the ABC reserves will be allocated as CDQ reserves for flathead sole, rock sole, and yellowfin sole. The Amendment 80 ABC reserves shall be the ABC reserves minus the CDQ ABC reserves. Section 679.91(i)(2) establishes each Amendment 80 cooperative ABC reserve to be the ratio of each cooperatives' quota share (QS) units and the total Amendment 80 QS units, multiplied by the Amendment 80 ABC reserve for each respective species. Table 7 lists the 2016 and 2017 ABC surplus and ABC reserves for BSAI flathead sole, rock sole, and yellowfin sole.
        
          Table 7—Proposed 2016 and 2017 ABC Surplus, Community Development Quota (CDQ) ABC Reserves, and Amendment 80 ABC Reserves in the BSAI for Flathead Sole, Rock Sole, and Yellowfin Sole
          [Amounts are in metric tons]
          
            Sector
            Flathead sole
            Rock sole
            Yellowfin sole
          
          
            ABC
            63,711
            164,800
            245,500
          
          
            TAC
            24,250
            69,250
            149,000
          
          
            ABC surplus
            39,461
            95,550
            96,500
          
          
            ABC reserve
            39,461
            95,550
            96,500
          
          
            CDQ ABC reserve
            4,222
            10,224
            10,326
          
          
            Amendment 80 ABC reserve
            35,239
            85,326
            86,175
          
          
            Alaska Groundfish Cooperative for 2016 1
            
            3,615
            21,107
            34,240
          
          
            Alaska Seafood Cooperative for 2016 1
            
            31,624
            64,219
            51,935
          
          
            1 The 2017 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016.
        
        Proposed PSC Limits for Halibut, Salmon, Crab, and Herring
        As discussed above, NMFS published a notice of availability to implement Amendment 111 to the FMP (80 FR 66486, October 29, 2015). Amendment 95 would reduce halibut PSC limits in the BSAI by 25 percent for Amendment 80 cooperatives, 15 percent for BSAI trawl limited access fisheries, 20 percent for CDQ fisheries, and 15 percent for non-trawl fisheries. These reductions are expected to be implemented in 2016, pending Secretarial approval of Amendment 111. On implementation of the reductions, the 2016 and 2017 halibut PSC limits proposed by this action would be reduced.

        Section 679.21(e) sets forth the BSAI PSC limits. Pursuant to § 679.21(e)(1)(iv) and (e)(2), the 2016 and 2017 BSAI halibut mortality limits are 3,675 mt for trawl fisheries, and 900 mt for the non-trawl fisheries. Sections 679.21(e)(3)(i)(A)(2) and (e)(4)(i)(A) allocate 326 mt of the trawl halibut mortality limit and 7.5 percent, or 67 mt, of the non-trawl halibut mortality limit as the PSQ reserve for use by the groundfish CDQ program.
        Section 679.21(e)(4)(i) authorizes apportionment of the non-trawl halibut PSC limit into PSC bycatch allowances among six fishery categories. Table 10 lists the fishery bycatch allowances for the trawl fisheries, and Table 11 lists the fishery bycatch allowances for the non-trawl fisheries.

        Pursuant to Section 3.6 of the FMP, the Council recommends, and NMFS agrees, that certain specified non-trawl fisheries be exempt from the halibut PSC limit. As in past years after consultation with the Council, NMFS exempts pot gear, jig gear, and the sablefish IFQ hook-and-line gear fishery categories from halibut bycatch restrictions for the following reasons: (1) The pot gear fisheries have low halibut bycatch mortality; (2) NMFS estimates halibut mortality for the jig gear fleet to be negligible because of the small size of the fishery and the selectivity of the gear; and (3) the sablefish and halibut IFQ fisheries have low halibut bycatch mortality because the IFQ program requires legal-size halibut to be retained by vessels using hook-and-line gear if a halibut IFQ permit holder or a hired master is aboard and is holding unused halibut IFQ (subpart D of 50 CFR part 679). In 2015, total groundfish catch for the pot gear fishery in the BSAI was 35,298 mt, with an associated halibut bycatch mortality of 1.8 mt.
        The 2015 jig gear fishery harvested about 28 mt of groundfish. Most vessels in the jig gear fleet are exempt from observer coverage requirements. As a result, observer data are not available on halibut bycatch in the jig gear fishery. However, as mentioned above, NMFS estimates a negligible amount of halibut bycatch mortality because of the selective nature of jig gear and the low mortality rate of halibut caught with jig gear and released.

        Under § 679.21(f)(2), NMFS annually allocates portions of either 47,591 or 60,000 Chinook salmon PSC among the AFA sectors, depending on past catch performance and on whether Chinook salmon bycatch incentive plan agreements are formed. If an AFA sector participates in an approved Chinook salmon bycatch incentive plan agreement, then NMFS will allocate a portion of the 60,000 PSC limit to that sector as specified in § 679.21(f)(3)(iii)(A). If no Chinook salmon bycatch incentive plan agreement is approved, or if the sector has exceeded its performance standard under § 679.21(f)(6), NMFS will allocate a portion of the 47,591 Chinook salmon PSC limit to that sector as specified in § 679.21(f)(3)(iii)(B). In 2016, the Chinook salmon PSC limit is 60,000, and the AFA sector Chinook salmon allocations are seasonally allocated with 70 percent of the allocation for the A season pollock fishery, and 30 percent of the allocation for the B season pollock fishery as stated in § 679.21(f)(3)(iii)(A). The basis for these PSC limits is described in detail in the final rule implementing management measures for Amendment 91 (75 FR 53026, August 30, 2010). NMFS publishes the approved Chinook salmon bycatch incentive plan agreements, allocations, and reports at http://alaskafisheries.noaa.gov/sustainablefisheries/bycatch/default.htm.
        

        Section 679.21(e)(1)(viii) specifies 700 fish as the 2016 and 2017 Chinook salmon PSC limit for the AI subarea pollock fishery. Section 679.21(e)(3)(i)(A)(3)(i) allocates 7.5 percent, or 53 Chinook salmon, as the AI subarea PSQ for the CDQ program and allocates the remaining 647 Chinook salmon to the non-CDQ fisheries.

        Section 679.21(e)(1)(vii) specifies 42,000 fish as the 2016 and 2017 non-Chinook salmon PSC limit in the Catcher Vessel Operational Area (CVOA). Section 679.21(e)(3)(i)(A)(3)(ii) allocates 10.7 percent, or 4,494, non-Chinook salmon in the CVOA as the PSQ for the CDQ program, and allocates the remaining 37,506 non-Chinook salmon to the non-CDQ fisheries.
        PSC limits for crab and herring are specified annually based on abundance and spawning biomass. Due to the lack of new information as of October 2015 regarding herring PSC limits and apportionments, the Council recommended and NMFS proposes basing the herring 2016 and 2017 PSC limits and apportionments on the 2014 survey data. The Council will reconsider these amounts in December 2015.
        Section § 679.21(e)(3)(i)(A)(1) allocates 10.7 percent of each trawl gear PSC limit specified for crab as a PSQ reserve for use by the groundfish CDQ program.
        Based on 2015 survey data, the red king crab mature female abundance is estimated at 18.6 million red king crabs, which is above the threshold of 8.4 million red king crabs, and the effective spawning biomass is estimated at 46.5 million lbs (21,092 mt). Based on the criteria set out at § 679.21(e)(1)(i), the proposed 2016 and 2017 PSC limit of red king crab in Zone 1 for trawl gear is 97,000 animals. This limit derives from the mature female abundance estimate of more than 8.4 million red king crab and the effective spawning biomass estimate of more than 14.5 million lbs (6,577 mt) but less than 55 million lbs (24,948 mt).
        Section 679.21(e)(3)(ii)(B)(2) establishes criteria under which NMFS must specify an annual red king crab bycatch limit for the Red King Crab Savings Subarea (RKCSS). The regulations limit the RKCSS to up to 25 percent of the red king crab PSC allowance based on the need to optimize the groundfish harvest relative to red king crab bycatch. NMFS proposes the Council's recommendation that the red king crab bycatch limit be equal to 25 percent of the red king crab PSC allowance within the RKCSS (Table 8). Based on 2015 survey data, Tanner crab (Chionoecetes bairdi) abundance is estimated at 329 million animals. Pursuant to criteria set out at § 679.21(e)(1)(ii), the calculated 2016 and 2017 C. bairdi crab PSC limit for trawl gear is 830,000 animals in Zone 1, and 2,520,000 animals in Zone 2. In Zone 1, C. bairdi abundance was estimated to be greater than 270 million and less than 400 million animals. In Zone 2, C. bairdi abundance was estimated to be greater than 290 million animals and less than 400 million animals.

        Pursuant to § 679.21(e)(1)(iii), the PSC limit for snow crab (C. opilio) is based on total abundance as indicated by the NMFS annual bottom trawl survey. The C. opilio crab PSC limit in the C. opilio bycatch limitation zone (COBLZ) is set at 0.1133 percent of the Bering Sea abundance index minus 150,000 crabs. Based on the 2015 survey estimate of 4.288 billion animals, the calculated C. opilio crab PSC limit is 4,708,314 animals.
        Pursuant to § 679.21(e)(1)(v), the PSC limit of Pacific herring caught while conducting any trawl operation for BSAI groundfish is 1 percent of the annual eastern Bering Sea herring biomass. The best estimate of 2016 and 2017 herring biomass is 274,236 mt. This amount was developed by the Alaska Department of Fish and Game based on spawning location estimates. Therefore, the herring PSC limit proposed for 2016 and 2017 is 2,742 mt for all trawl gear as listed in Tables 8 and 9.

        Section 679.21(e)(3)(i)(A) requires PSQ reserves to be subtracted from the total trawl PSC limits. The amount of the 2016 PSC limits assigned to the Amendment 80 and BSAI trawl limited access sectors are specified in Table 35 to part 679. The resulting allocations of PSC limits to CDQ PSQ, the Amendment 80 sector, and the BSAI trawl limited access sector are listed in Table 8. Pursuant to § 679.21(e)(1)(iv) and § 679.91(d) through (f), crab and halibut trawl PSC limits assigned to the Amendment 80 sector is then further allocated to Amendment 80 cooperatives as PSC cooperative quota as listed in Table 12. Two Amendment 80 cooperatives have formed for the 2016 fishing year. Because all Amendment 80 vessels are part of a cooperative, no allocation to the Amendment 80 limited access sector is required. NMFS will post 2016 Amendment 80 cooperative allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2016, based on the harvest specifications effective on that date.

        The 2017 PSC limit allocations between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2016. NMFS will post 2017 Amendment 80 cooperatives and Amendment 80 limited access allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov prior to the start of the fishing year on January 1, 2017, based on the harvest specifications effective on that date.
        Section 679.21(e)(5) authorizes NMFS, after consulting with the Council, to establish seasonal apportionments of PSC amounts for the BSAI trawl limited access and Amendment 80 limited access sectors to maximize the ability of the fleet to harvest the available groundfish TAC and to minimize bycatch. The factors considered are (1) seasonal distribution of prohibited species, (2) seasonal distribution of target groundfish species, (3) PSC bycatch needs on a seasonal basis relevant to prohibited species biomass, (4) expected variations in bycatch rates throughout the year, (5) expected start of fishing effort, and (6) economic effects of seasonal PSC apportionments on industry sectors. The Council recommended and NMFS proposes the seasonal PSC apportionments in Table 10 to maximize harvest among gear types, fisheries, and seasons while minimizing bycatch of PSC based on the above criteria.
        
          Table 8—Proposed 2016 and 2017 Apportionment of Prohibited Species Catch Allowances to Non-Trawl Gear, The CDQ Program, Amendment 80, and the BSAI Trawl Limited Access Sectors
          
            PSC species and area 1
            
            Total non-trawl PSC
            Non-trawl PSC remaining after CDQ PSQ 2
              
            
            Total trawl PSC
            Trawl PSC remaining after CDQ PSQ 2
              
            
            CDQ PSQ reserve 2
              
            
            Amendment 80 sector 3
            
            BSAI trawl limited access fishery
            
          
          
            Halibut mortality (mt) BSAI
            900
            832
            3,675
            3,349
            393
            2,325
            875
          
          
            Herring (mt) BSAI
            n/a
            n/a
            2,742
            n/a
            n/a
            n/a
            n/a
          
          
            Red king crab (animals) Zone 1
            n/a
            n/a
            97,000
            86,621
            10,379
            43,293
            26,489
          
          
            
              C. opilio (animals) COBLZ
            n/a
            n/a
            4,708,314
            4,204,524
            503,790
            2,066,524
            1,351,334
          
          
            
              C. bairdi crab (animals) Zone 1
            n/a
            n/a
            830,000
            741,190
            88,810
            312,115
            348,285
          
          
            
              C. bairdi crab (animals) Zone 2
            n/a
            n/a
            2,520,000
            2,250,360
            269,640
            532,660
            1,053,394
          
          
            1 Refer to § 679.2 for definitions of zones.
          
            2 Section 679.21(e)(3)(i)(A)(2) allocates 326 mt of the trawl halibut mortality limit and § 679.21(e)(4)(i)(A) allocates 7.5 percent, or 67 mt, of the non-trawl halibut mortality limit as the PSQ reserve for use by the groundfish CDQ program. The PSQ reserve for crab species is 10.7 percent of each crab PSC limit.
          
            3 The Amendment 80 program reduced apportionment of the trawl PSC limits by 150 mt for halibut mortality and 20 percent for crab PSC. These reductions are not apportioned to other gear types or sectors.
        
        
          Table 9—Proposed 2016 and 2017 Herring and Red King Crab Savings Subarea Prohibited, Species Catch Allowances for all Trawl Sectors
          
            Fishery categories
            Herring (mt) BSAI
            Red king crab (animals) Zone 1
              
            
          
          
            Yellowfin sole
            187
            n/a
          
          
            Rock sole/flathead sole/other flatfish 1
            
            30
            n/a
          
          
            Greenland turbot/arrowtooth flounder/Kamchatka flounder/sablefish
            20
            n/a
          
          
            Rockfish
            14
            n/a
          
          
            Pacific cod
            42
            n/a
          
          
            Midwater trawl pollock
            2,242
            n/a
          
          
            Pollock/Atka mackerel/other species2 3
            
            207
            n/a
          
          
            Red king crab savings subarea non-pelagic trawl gear 4
            
            n/a
            24,250
          
          
            Total trawl PSC
            2,742
            97,000
          
          
            1 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), arrowtooth flounder, flathead sole, Greenland turbot, Kamchatka flounder, rock sole, and yellowfin sole.
          
            2 Pollock other than pelagic trawl pollock, Atka mackerel, and “other species” fishery category.
          
            3 “Other species” for PSC monitoring includes sculpins, sharks, skates, squids, and octopuses.
          

            4 In October 2015 the Council recommended that the red king crab bycatch limit for non-pelagic trawl fisheries within the RKCSS be limited to 25 percent of the red king crab PSC allowance (see § 679.21(e)(3)(ii)(B)(2)).
        
        
          Table 10—Proposed 2016 and 2017 Prohibited Species Bycatch Allowances for the BSAI Trawl Limited Access Sector
          
            BSAI trawl limited access fisheries
            Prohibited species and area 1
            
            Halibut mortality 
              (mt) BSAI
            
            Red king crab 
              (animals) 
              Zone 1
            
            
              C. opilio
              (animals) 
              COBLZ
            
            
              C. bairdi (animals)
            Zone 1
            Zone 2
          
          
            Yellowfin sole
            167
            23,338
            1,273,886
            293,234
            1,005,879
          
          
            Rock sole/flathead sole/other flatfish 2
            
            0
            0
            0
            0
            0
          
          
            Greenland turbot/arrowtooth flounder/Kamchatka flounder/sablefish
            0
            0
            0
            0
            0
          
          
            Rockfish April 15-December 31
            5
            0
            2,104
            0
            849
          
          
            Pacific cod
            453
            2,954
            54,298
            50,816
            42,424
          
          
            Pollock/Atka mackerel/other species 3
            
            250
            197
            21,046
            4,235
            4,242
          
          
            Total BSAI trawl limited access PSC
            875
            26,489
            1,351,334
            348,285
            1,053,394
          
          
            1 Refer to § 679.2 for definitions of areas.
          
            2 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), arrowtooth flounder, flathead sole, Greenland turbot, Kamchatka flounder, rock sole, and yellowfin sole.
          
            3 “Other species” for PSC monitoring includes sculpins, sharks, skates, squids, and octopuses.
        
        
        
          Table 11—Proposed 2016 and 2017 Halibut Prohibited Species Bycatch Allowances for Non-Trawl Fisheries
          
            Halibut mortality (mt) BSAI
            Non-trawl fisheries
            Seasons
            Catcher/processor
            
            Catcher vessel
            All Non-trawl
          
          
            Pacific cod
            Total Pacific cod
            760
            15
            775
          
          
             
            January 1-June 10
            455
            10
            n/a
          
          
             
            June 10-August 15
            190
            3
            n/a
          
          
             
            August 15-December 31
            115
            2
            n/a
          
          
            Non-Pacific cod non-trawl
            May 1-December 31
            n/a
            n/a
            58
          
          
            Groundfish pot and jig
            n/a
            n/a
            n/a
            Exempt
          
          
            Sablefish hook-and-line
            n/a
            n/a
            n/a
            Exempt
          
          
            Total for all non-trawl PSC
            n/a
            n/a
            n/a
            833
          
        
        
          Table 12—Proposed 2016 Prohibited Species Bycatch Allowance for the BSAI Amendment 80 Cooperatives
          
            Cooperative
            Prohibited species and zones 1
            
            Halibut mortality (mt) BSAI
            Red king crab (animals) Zone 1
            
              C. opilio
              (animals) 
              COBLZ
            
            
              C. bairdi (animals)
            Zone 1
            Zone 2
          
          
            Alaska Groundfish Cooperative
            632
            12,459
            650,551
            82,136
            137,369
          
          
            Alaska Seafood Cooperative
            1,693
            30,834
            1,415,973
            229,979
            395,291
          
          
            1 Refer to § 679.2 for definitions of zones.
        
        Halibut Discard Mortality Rates (DMRs)
        To monitor halibut bycatch mortality allowances and apportionments, the Regional Administrator uses observed halibut bycatch rates, DMRs, and estimates of groundfish catch to project when a fishery's halibut bycatch mortality allowance or seasonal apportionment is reached. The DMRs are based on the best information available, including information contained in the annual SAFE report.

        NMFS proposes the halibut DMRs developed and recommended by the International Pacific Halibut Commission (IPHC) and the Council for the 2016 and 2017 BSAI groundfish fisheries for use in monitoring the 2016 and 2017 halibut bycatch allowances (see Tables 8, 10, 11, and 12). The IPHC developed these DMRs for the 2016 to 2017 BSAI fisheries using the 10-year mean DMRs for those fisheries. The IPHC will analyze observer data annually and recommend changes to the DMRs when a fishery DMR shows large variation from the mean. A discussion of the DMRs and their justification is available from the Council (see ADDRESSES). Table 13 lists the 2016 and 2017 DMRs.
        
          Table 13—Proposed 2016 and 2017 Assumed Pacific Halibut Discard Mortality Rates for the BSAI
          
            Gear
            Fishery
            Halibut discard mortality rate (percent)
          
          
            Non-CDQ hook-and-line
            Greenland turbot
            11
          
          
             
            Other species 1
            
            9
          
          
             
            Pacific cod
            9
          
          
             
            Rockfish
            4
          
          
            Non-CDQ trawl
            Alaska plaice
            66
          
          
             
            Arrowtooth flounder
            84
          
          
             
            Atka mackerel
            82
          
          
             
            Flathead sole
            72
          
          
             
            Greenland turbot
            82
          
          
             
            Kamchatka flounder
            84
          
          
             
            Non-pelagic pollock
            81
          
          
             
            Pelagic pollock
            88
          
          
             
            Other flatfish 2
            
            63
          
          
             
            Other species 1
            
            66
          
          
             
            Pacific cod
            66
          
          
             
            Rockfish
            83
          
          
             
            Rock sole
            86
          
          
             
            Sablefish
            75
          
          
             
            Yellowfin sole
            84
          
          
            Non-CDQ pot
            Other species 1
            
            20
          
          
             
            Pacific cod
            20
          
          
            CDQ trawl
            Atka mackerel
            82
          
          
             
            Arrowtooth flounder
            84
          
          
             
            Flathead sole
            79
          
          
             
            Kamchatka flounder
            84
          
          
             
            Non-pelagic pollock
            86
          
          
            
             
            Pelagic pollock
            90
          
          
             
            Pacific cod
            87
          
          
             
            Greenland turbot
            89
          
          
             
            Rockfish
            69
          
          
             
            Rock sole
            86
          
          
             
            Yellowfin sole
            85
          
          
            CDQ hook-and-line
            Greenland turbot
            4
          
          
             
            Pacific cod
            10
          
          
            CDQ pot
            Pacific cod
            8
          
          
             
            Sablefish
            41
          
          
            1 “Other species” includes skates, sculpins, sharks, squids, and octopuses.
          
            2 “Other flatfish” includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, Kamchatka flounder, and arrowtooth flounder.
        
        Listed AFA Catcher/Processor Sideboard Limits
        Pursuant to § 679.64(a), the Regional Administrator is responsible for restricting the ability of listed AFA catcher/processors to engage in directed fishing for groundfish species other than pollock, to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the directed pollock fishery. These restrictions are set out as “sideboard” limits on catch. The basis for these proposed sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692, December 30, 2002) and Amendment 80 (72 FR 52668, September 14, 2007). Table 14 lists the proposed 2016 and 2017 catcher/processor sideboard limits.
        All harvests of groundfish sideboard species by listed AFA catcher/processors, whether as targeted catch or incidental catch, will be deducted from the sideboard limits in Table 14. However, groundfish sideboard species that are delivered to listed AFA catcher/processors by catcher vessels will not be deducted from the 2016 and 2017 sideboard limits for the listed AFA catcher/processors.
        
          Table 14—Proposed 2016 and 2017 BSAI Groundfish Sideboard Limits for Listed American Fisheries Act Catcher/Processors (C/Ps)
          [Amounts are in metric tons]
          
            Target species
            Area
            1995-1997
            Retained catch
            Total catch
            Ratio of retained catch 
              to total catch
            
            2016 and 2017 ITAC available to all trawl C/Ps 1
            
            2016 and 2017 AFA C/P sideboard limit
          
          
            Sablefish trawl
            BS
            8
            497
            0.016
            515
            8
          
          
             
            AI
            0
            145
            0
            348
            0
          
          
            Greenland turbot
            BS
            121
            17,305
            0.007
            2,081
            15
          
          
             
            AI
            23
            4,987
            0.005
            170
            1
          
          
            Arrowtooth flounder
            BSAI
            76
            33,987
            0.002
            18,700
            37
          
          
            Kamchatka flounder
            BSAI
            76
            33,987
            0.002
            5,525
            11
          
          
            Rock sole
            BSAI
            6,317
            169,362
            0.037
            61,840
            2,288
          
          
            Flathead sole
            BSAI
            1,925
            52,755
            0.036
            21,655
            780
          
          
            Alaska plaice
            BSAI
            14
            9,438
            0.001
            15,725
            16
          
          
            Other flatfish
            BSAI
            3,058
            52,298
            0.058
            3,077
            178
          
          
            Pacific ocean perch
            BS
            12
            4,879
            0.002
            6,818
            14
          
          
             
            Eastern AI
            125
            6,179
            0.02
            7,117
            142
          
          
             
            Central AI
            3
            5,698
            0.001
            6,251
            6
          
          
             
            Western AI
            54
            13,598
            0.004
            8,037
            32
          
          
            Northern rockfish
            BSAI
            91
            13,040
            0.007
            2,763
            19
          
          
            Rougheye rockfish
            EBS/EAI
            50
            2,811
            0.018
            149
            3
          
          
             
            CAI/WAI
            50
            2,811
            0.018
            200
            4
          
          
            Shortraker rockfish
            BSAI
            50
            2,811
            0.018
            250
            5
          
          
            Other rockfish
            BS
            18
            621
            0.029
            325
            9
          
          
             
            AI
            22
            806
            0.027
            555
            15
          
          
            Atka mackerel
            Central AI
            
            
            
            
            
          
          
             
            A season 2
            
            n/a
            n/a
            0.115
            7,591
            873
          
          
             
            B season 2
            
            n/a
            n/a
            0.115
            7,591
            873
          
          
             
            Western AI
            
            
            
            
            
          
          
             
            A season 2
            
            n/a
            n/a
            0.2
            4,689
            938
          
          
             
            B season 2
            
            n/a
            n/a
            0.2
            4,689
            938
          
          
            Skates
            BSAI
            553
            68,672
            0.008
            21,845
            175
          
          
            Sculpins
            BSAI
            553
            68,672
            0.008
            3,995
            32
          
          
            Sharks
            BSAI
            553
            68,672
            0.008
            125
            1
          
          
            Squids
            BSAI
            73
            3,328
            0.022
            340
            7
          
          
            
            Octopuses
            BSAI
            553
            68,672
            0.008
            400
            3
          
          
            1 Aleutians Islands Pacific ocean perch, and BSAI Atka mackerel, flathead sole, rock sole, and yellowfin sole are multiplied by the remainder of the TAC after the subtraction of the CDQ reserve under § 679.20(b)(1)(ii)(C).
          
            2 The seasonal apportionment of Atka mackerel in the open access fishery is 50 percent in the A season and 50 percent in the B season. Listed AFA catcher/processors are limited to harvesting no more than zero in the Eastern Aleutian District and Bering Sea subarea, 20 percent of the annual ITAC specified for the Western Aleutian District, and 11.5 percent of the annual ITAC specified for the Central Aleutian District.
          Note: Section 679.64(a)(1)(v) exempts AFA catcher/processors from a yellowfin sole sideboard limit because the 2016 and 2017 aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector is greater than 125,000 mt.
        
        Section 679.64(a)(2) and Tables 40 and 41 to part 679 establish a formula for calculating PSC sideboard limits for listed AFA catcher/processors. The basis for these sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692, December 30, 2002) and Amendment 80 (72 FR 52668, September 14, 2007).
        PSC species listed in Table 15 that are caught by listed AFA catcher/processors participating in any groundfish fishery other than pollock will accrue against the proposed 2016 and 2017 PSC sideboard limits for the listed AFA catcher/processors. Section 679.21(e)(3)(v) authorizes NMFS to close directed fishing for groundfish other than pollock for listed AFA catcher/processors once a proposed 2016 or 2017 PSC sideboard limit listed in Table 15 is reached.
        Crab or halibut PSC caught by listed AFA catcher/processors while fishing for pollock will accrue against the bycatch allowances annually specified for either the midwater pollock or the pollock/Atka mackerel/“other species” fishery categories, according to § 679.21(e)(3)(iv).
        
          Table 15-Proposed 2016 and 2017 BSAI Prohibited Species Sideboard Limits for American Fisheries Act Listed Catcher/Processors
          
            PSC species and area 1
            
            Ratio of PSC to total PSC
            Proposed 2016 and 2017 PSC available to trawl vessels after subtraction of PSQ 2
            
            Proposed 2016 and 2017 C/P sideboard limit 2
            
          
          
            BSAI Halibut mortality
            n/a
            n/a
            286
          
          
            Red king crab Zone 1
            0.007
            86,621
            606
          
          
            
              C. opilio (COBLZ)
            0.153
            4,204,524
            643,292
          
          
            
              C. bairdi
            
            n/a
            n/a
            n/a
          
          
            Zone 1
            0.14
            741,190
            103,767
          
          
            Zone 2
            0.05
            2,250,360
            112,518
          
          
            1 Refer to § 679.2 for definitions of areas.
          
            2 Halibut amounts are in metric tons of halibut mortality. Crab amounts are in numbers of animals.
        
        AFA Catcher Vessel Sideboard Limits
        Pursuant to § 679.64(b), the Regional Administrator is responsible for restricting the ability of AFA catcher vessels to engage in directed fishing for groundfish species other than pollock, to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the directed pollock fishery. Section 679.64(b) establishes formulas for setting AFA catcher vessel groundfish and PSC sideboard limits for the BSAI. The basis for these sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692, December 30, 2002) and Amendment 80 (72 FR 52668, September 14, 2007). Tables 16 and 17 list the proposed 2016 and 2017 AFA catcher vessel sideboard limits.

        All catch of groundfish sideboard species made by non-exempt AFA catcher vessels, whether as targeted catch or as incidental catch, will be deducted from the 2016 and 2017 sideboard limits listed in Table 16.
        
        
          Table 16-Proposed 2016 and 2017 BSAI Groundfish Sideboard Limits for American Fisheries Act Catcher Vessels (CVs)
          [Amounts are in metric tons]
          
            Species
            Fishery by area/gear/season
            Ratio of 1995-1997 AFA CV catch to 1995-1997 TAC
            2016 and 2017 initial TAC 1
            
            2016 and 2017 AFA catcher vessel sideboard limits
            
          
          
            Pacific cod
            BSAI
            n/a
            n/a
            n/a
          
          
             
            Jig gear
            0
            3,118
            0
          
          
             
            Hook-and-line CV
            n/a
            n/a
            n/a
          
          
             
            Jan 1-Jun 10
            0.0006
            226
            0
          
          
             
            Jun 10-Dec 31
            0.0006
            217
            0
          
          
             
            Pot gear CV
            n/a
            n/a
            n/a
          
          
             
            Jan 1-Jun 10
            0.0006
            9,507
            6
          
          
             
            Sept 1-Dec 31
            0.0006
            9,134
            5
          
          
             
            CV <60 ft LOA using hook-and-line or pot gear
            0.0006
            4,438
            3
          
          
             
            Trawl gear CV
            n/a
            n/a
            n/a
          
          
             
            Jan 20-Apr 1
            0.8609
            36,426
            31,359
          
          
             
            Apr 1-Jun 10
            0.8609
            5,415
            4,662
          
          
             
            Jun 10-Nov 1
            0.8609
            7,384
            6,357
          
          
            Sablefish
            BS trawl gear
            0.0906
            514
            47
          
          
             
            AI trawl gear
            0.0645
            348
            22
          
          
            Greenland turbot
            BS
            0.0645
            2,081
            134
          
          
             
            AI
            0.0205
            170
            3
          
          
            Arrowtooth flounder
            BSAI
            0.069
            18,700
            1,290
          
          
            Kamchatka flounder
            BSAI
            0.069
            5,525
            381
          
          
            Rock sole
            BSAI
            0.0341
            61,840
            2,109
          
          
            Flathead sole
            BS trawl gear
            0.0505
            21,655
            1,094
          
          
            Alaska plaice
            BSAI
            0.0441
            15,725
            693
          
          
            Other flatfish
            BSAI
            0.0441
            3,077
            136
          
          
            Pacific ocean perch
            BS
            0.1
            6,818
            682
          
          
             
            Eastern AI
            0.0077
            7,117
            55
          
          
             
            Central AI
            0.0025
            6,251
            16
          
          
             
            Western AI
            0
            8,037
            0
          
          
            Northern rockfish
            BSAI
            0.0084
            2,763
            23
          
          
            Rougheye rockfish
            EBS/EAI
            0.0037
            149
            1
          
          
             
            CAI/WAI
            0.0037
            200
            1
          
          
            Shortraker rockfish
            BSAI
            0.0037
            250
            1
          
          
            Other rockfish
            BS
            0.0048
            325
            2
          
          
             
            AI
            0.0095
            555
            5
          
          
            Atka mackerel
            Eastern AI/BS
            n/a
            n/a
            n/a
          
          
             
            Jan 1-Jun 10
            0.0032
            12,197
            39
          
          
             
            Jun 10-Nov 1
            0.0032
            12,197
            39
          
          
             
            Central AI
            n/a
            n/a
            n/a
          
          
             
            Jan 1-Jun 10
            0.0001
            7,591
            1
          
          
             
            Jun 10-Nov 1
            0.0001
            7,591
            1
          
          
             
            Western AI
            n/a
            n/a
            n/a
          
          
             
            Jan 1-Jun 10
            0
            4,689
            0
          
          
             
            Jun 10-Nov 1
            0
            4,689
            0
          
          
            Skates
            BSAI
            0.0541
            21,845
            1,182
          
          
            Sculpins
            BSAI
            0.0541
            3,995
            216
          
          
            Sharks
            BSAI
            0.0541
            125
            7
          
          
            Squids
            BSAI
            0.3827
            340
            130
          
          
            Octopuses
            BSAI
            0.0541
            400
            22
          
          
            1 Aleutians Islands Pacific ocean perch, Atka mackerel, flathead sole, rock sole, and yellowfin sole are multiplied by the remainder of the TAC of that species after the subtraction of the CDQ reserve under § 679.20(b)(1)(ii)(C).
          Note: Section 679.64(b)(6) exempts AFA catcher vessels from a yellowfin sole sideboard limit because the 2016 and 2017 aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector is greater than 125,000 mt.
        

        Halibut and crab PSC limits listed in Table 17 that are caught by AFA catcher vessels participating in any groundfish fishery other than pollock will accrue against the 2016 and 2017 PSC sideboard limits for the AFA catcher vessels. Sections 679.21(e)(7) and 679.21(e)(3)(v) authorize NMFS to close directed fishing for groundfish other than pollock for AFA catcher vessels once a proposed 2016 and 2017 PSC sideboard limit listed in Table 17 is reached. The PSC that is caught by AFA catcher vessels while fishing for pollock in the Bering Sea subarea will accrue against the bycatch allowances annually specified for either the midwater pollock or the pollock/Atka mackerel/“other species” fishery categories under § 679.21(e)(3)(iv).
        
        
          Table 17-Proposed 2016 and 2017 American Fisheries Act Catcher Vessel Prohibited Species Catch Sideboard Limits for the BSAI 1
          
          
            PSC species and area 1
            
            Target fishery category 2
            
            AFA catcher vessel PSC sideboard limit ratio
            Proposed 2016 and 2017 PSC limit after subtraction of PSQ reserves 3
              
            
            Proposed 2016 and 2017 AFA catcher vessel PSC sideboard limit 3
            
          
          
            Halibut
            Pacific cod trawl
            n/a
            n/a
            887
          
          
             
            Pacific cod hook-and-line or pot
            n/a
            n/a
            2
          
          
             
            Yellowfin sole total
            n/a
            n/a
            101
          
          
             
            Rock sole/flathead sole/other flatfish 4
            
            n/a
            n/a
            228
          
          
             
            Greenland turbot/arrowtooth/Kamchatka flounder/sablefish
            n/a
            n/a
            0
          
          
             
            Rockfish
            n/a
            n/a
            2
          
          
             
            Pollock/Atka mackerel/other species 5
            
            n/a
            n/a
            5
          
          
            Red king crab Zone 1
            n/a
            0.299
            86,621
            25,900
          
          
            
              C. opilio COBLZ
            n/a
            0.168
            4,204,524
            706,360
          
          
            
              C. bairdi Zone 1
            n/a
            0.33
            741,190
            244,593
          
          
            
              C. bairdi Zone 2
            n/a
            0.186
            2,250,360
            418,567
          
          
            1 Refer to § 679.2 for definitions of areas.
          
            2 Target fishery categories are defined at § 679.21(e)(3)(iv).
          
            3 Halibut amounts are in metric tons of halibut mortality. Crab amounts are in numbers of animals.
          
            4 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), arrowtooth flounder, flathead sole, Greenland turbot, rock sole, and yellowfin sole.
          
            5 “Other species” for PSC monitoring includes skates, sculpins, sharks, squids, and octopuses.
        
        Classification
        NMFS has determined that the proposed harvest specifications are consistent with the FMP and preliminarily determined that the proposed harvest specifications are consistent with the Magnuson-Stevens Act and other applicable laws, and subject to further review after public comment.
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Orders 12866 and 13563.

        NMFS prepared an EIS for this action and made it available to the public on January 12, 2007 (72 FR 1512). On February 13, 2007, NMFS issued the Record of Decision (ROD) for the Final EIS. A Supplemental Information Report (SIR) that assesses the need to prepare a Supplemental EIS is being prepared for the final action. Copies of the Final EIS, ROD, and SIR for this action are available from NMFS (see ADDRESSES). The Final EIS analyzes the environmental consequences of the proposed groundfish harvest specifications and alternative harvest strategies on resources in the action area. The Final EIS found no significant environmental consequences from the proposed action or its alternatives.
        NMFS prepared an Initial Regulatory Flexibility Analysis (IRFA), as required by section 603 of the Regulatory Flexibility Act, analyzing the methodology for establishing the relevant TACs. The IRFA evaluates the impacts on small entities of alternative harvest strategies for the groundfish fisheries in the exclusive economic zone off Alaska. As set forth in the methodology, TACs are set to a level that falls within the range of ABCs recommended by the SSC; the sum of the TACs must achieve OY specified in the FMP. While the specific numbers that the methodology may produce vary from year to year, the methodology itself remains constant.

        A description of the proposed action, why it is being considered, and the legal basis for this proposed action are contained in the preamble above. A copy of the analysis is available from NMFS (see ADDRESSES). A summary of the IRFA follows.
        The action under consideration is a harvest strategy to govern the catch of groundfish in the BSAI. The preferred alternative is the existing harvest strategy in which TACs fall within the range of ABCs recommended by the SSC, but, as discussed below, NMFS considered other alternatives. This action is taken in accordance with the FMP prepared by the Council pursuant to the Magnuson-Stevens Act.
        The entities directly regulated by this action are those that harvest groundfish in the exclusive economic zone of the BSAI and in parallel fisheries within State waters. These include entities operating catcher vessels and catcher/processors within the action area and entities receiving direct allocations of groundfish.

        The Small Business Administration has established size standards for all major industry sectors in the United States. A business primarily involved in finfish harvesting is classified as a small business if it is independently owned and operated, is not dominant in its field of operation (including its affiliates), and has combined annual gross receipts not in excess of $20.5 million, for all its affiliated operations worldwide. The IRFA estimates the number of harvesting vessels that are considered small entities, but these estimates may overstate the number of small entities because (1) some vessels may also be active as tender vessels in the salmon fishery, fish in areas other than Alaska and the West Coast, or generate revenue from other non-fishing sources; and (2) all affiliations are not taken into account, especially if the vessel has affiliations not tracked in available data (i.e., ownership of multiple vessel or affiliation with processors) and may be misclassified as a small entity. Because some catcher vessels and catcher/processors meet this size standard, they are considered to be small entities for the purposes of this analysis.

        The estimated directly regulated small entities include approximately 190 catcher vessels, two catcher/processors, and six CDQ groups. Some of these vessels are members of AFA inshore pollock cooperatives, GOA rockfish cooperatives, or crab rationalization cooperatives, and, since under the Regulatory Flexibility Act (RFA) it is the aggregate gross receipts of all participating members of the cooperative that must meet the “under $20.5 million” threshold, they are considered to be large entities within the meaning of the RFA. Thus, the estimate of 190 catcher vessels may be an overstatement of the number of small entities. Average gross revenues were $446,000 for small hook-and-line vessels, $1.31 million for small pot vessels, and $2.28 million for small trawl vessels. Revenue data for catcher/processors is confidential; however, in 2014, NMFS estimates that there are two catcher/processor small entities with gross receipts less than $20.5.
        The preferred alternative (Alternative 2) was compared to four other alternatives. Alternative 1 would have set TACs to generate fishing rates equal to the maximum permissible ABC (if the full TAC were harvested), unless the sum of TACs exceeded the BSAI OY, in which case TACs would have been limited to the OY. Alternative 3 would have set TACs to produce fishing rates equal to the most recent 5-year average fishing rates. Alternative 4 would have set TACs equal to the lower limit of the BSAI OY range. Alternative 5, the “no action” alternative, would have set TACs equal to zero.
        The TACs associated with the preferred harvest strategy are those adopted by the Council in October 2015, as per Alternative 2. OFLs and ABCs for the species were based on recommendations prepared by the Council's BSAI Plan Team in September 2015, and reviewed and modified by the Council's SSC in October 2015. The Council based its TAC recommendations on those of its AP, which were consistent with the SSC's OFL and ABC recommendations.
        Alternative 1 selects harvest rates that would allow fishermen to harvest stocks at the level of ABCs, unless total harvests were constrained by the upper bound of the BSAI OY of two million mt. As shown in Table 1 of the preamble, the sum of ABCs in 2016 and 2017 would be about 2,731,897 mt, which falls above the upper bound of the OY range. The sum of TACs is equal to the sum of ABCs. In this instance, Alternative 1 is consistent with the preferred alternative (Alternative 2), meets the objectives of that action, and has small entity impacts that are equivalent to the preferred alternative.

        Alternative 3 selects harvest rates based on the most recent 5 years of harvest rates (for species in Tiers 1 through 3) or for the most recent 5 years of harvests (for species in Tiers 4 through 6). This alternative is inconsistent with the objectives of this action, (the Council's preferred harvest strategy) because it does not take account of the most recent biological information for this fishery. NMFS annually conducts at-sea stock surveys for different species, as well as statistical modeling, to estimate stock sizes and permissible harvest levels. Actual harvest rates or harvest amounts are a component of these estimates, but in and of themselves may not accurately portray stock sizes and conditions. Harvest rates are listed for each species category for each year in the SAFE report (see ADDRESSES).
        Alternative 4 would lead to significantly lower harvests of all species and reduce TACs from the upper end of the OY range in the BSAI, to its lower end of 1.4 million mt. Overall, this would reduce 2015 TACs by about 30 percent, which would lead to significant reductions in harvests of species by small entities. While reductions of this size would be associated with offsetting price increases, the size of these increases is very uncertain. While production declines in the BSAI would undoubtedly be associated with significant price increases in the BSAI, these increases would still be constrained by production of substitutes, and are very unlikely to offset revenue declines from smaller production. Thus, this alternative action would have a detrimental impact on small entities.
        Alternative 5, which sets all harvests equal to zero, would have a significant adverse impact on small entities and would be contrary to obligations to achieve OY on a continuing basis, as mandated by the Magnuson-Stevens Act.
        The proposed harvest specifications extend the current 2016 OFLs, ABCs, and TACs to 2016 and 2017. As noted in the IRFA, the Council may modify these OFLs, ABCs, and TACs in December 2015, when it reviews the November 2015 SAFE report from its groundfish Plan Team, and the December Council meeting reports of its SSC and AP. Because 2016 TACs in the proposed 2016 and 2017 harvest specifications are unchanged from the 2016 harvest specification TACs, NMFS does not expect adverse impacts on small entities. Also, NMFS does not expect any changes made by the Council in December 2015 to be large enough to have an impact on small entities.
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any Federal rules.

        Adverse impacts on marine mammals resulting from fishing activities conducted under these harvest specifications are discussed in the Final EIS (see ADDRESSES), and in the 2015 SIR (http://alaskafisheries.noaa.gov/analyses/specs/15_16bsaigoasir.pdf).
        
          Authority: 
           16 U.S.C. 773 et seq.; 16 U.S.C. 1540(f); 16 U.S.C. 1801 et seq.; 16 U.S.C. 3631 et seq.; Pub. L. 105-277; Pub. L. 106-31; Pub. L. 106-554; Pub. L. 108-199; Pub. L. 108-447; Pub. L. 109-241; Pub. L. 109-479.
        
        
          Dated: December 4, 2015.
          Samuel D. Rauch III,
          Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. 2015-31003 Filed 12-7-15; 11:15 am]
       BILLING CODE 3510-22-P
    
  